Citation Nr: 1630450	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-25 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include arthritis. 
 
2.  Entitlement to service connection for a right knee disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1993 and June 2004 to December 2005.  While his first period of active duty was not honorable for the purpose of VA benefits (see May 4, 2007 RO administrative decision), as the Veteran's discharge from his second period of active duty was under honorable conditions, VA benefits are not precluded for disabilities incurred during the Veteran's second period of active duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In December 2014, the Board remanded the issues on appeal for further development.  The case has now been returned for appellate review.  

In December 2014, the Board also referred the issue of entitlement to a total disability rating based on individual unemployability to the Agency of Original Jurisdiction (AOJ) for adjudication.  This issue was granted in full in a June 2015 rating decision.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.



FINDINGS OF FACT

1.  A chronic left knee disorder, to include arthritis, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

2.  A chronic right knee disorder, to include arthritis, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, to include arthritis, have not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

3.  The criteria for service connection for a right knee disorder, to include arthritis, have not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Contentions

The Veteran is seeking service connection for left and right knee disorders, to include arthritis.  At the September 2014 hearing before the undersigned, the Veteran reported that he was treated for knee pain while he was on his "medical hold" period during service.  He has also asserted that he has continued to receive treatment for his knee pain at the VA and that x-rays revealed arthritis.  

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

Service treatment records and other medical evidence of record prior to the Veteran's separation from service do not reflect any evidence of treatment for pain or a disability involving either knee.  However, prior to his discharge from his second period of active service, in October 2005, the Veteran submitted an application to the VA claiming knee pain that began in August 2005.  

The Veteran was afforded a VA general medical examination in April 2006; however, there was no mention of knee pain and the examiner did not address the knees.  

In a February 2007 letter, the RO informed the Veteran that pain was not considered a disability, but rather a symptom and also observed that the Veteran did not mentioned any knee pain in a subsequent December 2005 statement clarifying his claimed issues or at the VA examination.  As such, the RO requested that if the Veteran was still claiming a knee condition, inform the VA of his knee disability.  In a March 2007 statement, the Veteran reported that he experienced knee pain due to arthritis, but provided no further details.  

Remaining post-service treatment records are also silent with respect to any complaints of or treatment for knee pain.  

On remand, the Veteran was afforded a VA examination in April 2015.  The examiner reviewed the Veteran's electronic record.  The examiner diagnosed bilateral knee strain since 2015.  The Veteran reported that he injured his knees performing physical training and exercises.  He also believed his knee pain was caused by the gear he had to wear all the time.  The Veteran reported that he went to sick call for his knees during service and was put on light duty for 10 days and prescribed Motrin, which provided some relief.  The Veteran admitted that since service, his knees have progressively gotten worse to the point where they stiffen up while he sleeps and in the morning he has pain while trying to stretch them out.  He further stated that he no longer can play tennis or jog due to his knee pain.  The Veteran admitted to currently taking Motrin for his knees and Flexeril three time a day, which provided a little relief to his knees.  The Veteran denied knee surgeries, hospitalizations, steroid injections or physical therapy.  He did report experiencing daily knee pain. 

Physical examination of both knees was normal.  Range of motion, stability testing and muscle strength were all normal.  There were no meniscal conditions or any other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner reported that imaging studies of the knee had been performed and there was no degenerative arthritis or traumatic arthritis documented.  

Based on the examination findings, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted that there was no diagnostic evidence of degenerative arthritis.  The Veteran had subjective pain of the bilateral knees with range of motion; however, there was no medical evidence of arthritis of the bilateral knees.  There was also no medical evidence to suggest the Veteran's bilateral knee pain/strain is the result of an in-service injury, event or illness.  
 
Therefore, after considering the totality of the evidence of record, the Board finds that service connection for left and right knee disorders is not warranted as there is no competent evidence linking any such disorders to service.  Although the Veteran indicated that he sought treatment in service and was put on light duty for 10 days as well as reported knee pain while on medical hold, service treatment records are silent with respect to any findings pertaining to the knees.  The Board finds it significant that the Veteran's service records appear to be complete and document treatment for numerous other disorders.  Nevertheless, the Board does recognize that the Veteran reported knee pain in his October 2005 application.  As such, the Board finds that the Veteran has credibly reported that he experienced knee pain in service.  However, despite the Veteran's assertions, there is no objective evidence of arthritis within one year of discharge so the service incurrence of such may not be presumed.  In this regard, the VA examiner clearly found no objective evidence of arthritis.  Importantly, even considering the Veteran's assertions of knee pain in service and progressive bilateral knee pain, given the normal physical examination and lack of x-rays findings of arthritis, the April 2015 VA examiner clearly found that the Veteran's left and right knee disorders were not related to service and offered a rationale for this finding.  Given that the electronic record was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, although the Veteran has credibly reported continuing bilateral knee since service, which is supported by the initiation of his current claim in October 2005, his assertions that he has a chronic disability related to physical training and exercises during service are outweighed by the more probative April 2015 VA examination finding no such relation.  Importantly, as the Veteran has not been diagnosed with arthritis of either knee, his current knee disorders are not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left knee disorder and a right knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER


Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


